 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 1 of 19 PageID #: 1




                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ALTPASS LLC,

                       Plaintiff,

                v.                                               Civil Action No.

 ONEPLUS TECHNOLOGY                                       JURY TRIAL DEMANDED
 (SHENZHEN) CO., LTD.,


                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which Altpass LLC (“Plaintiff”) accuses

OnePlus Technology (Shenzhen) Co., Ltd. (“Defendant”), of infringing U.S. Patent No. 7,350,078,

U.S. Patent No. 7,725,725, and U.S. Patent No. 8,429,415 (collectively, the “Patents-in-Suit”),

alleging as follows:

                                            PARTIES

       1.      Plaintiff is a Texas limited liability company, having a principal place of business

at 106 E 6th St., Suite 900, Austin, TX 78701.

       2.      Upon information and belief, Defendant OnePlus Technology (Shenzhen) Co.,

Ltd., is a limited liability company organized and existing under the laws of the People’s Republic

of China, having an address of 18C05, 18C04, 18C03, 18C02, Shenye Tairan Building, North To

Binhe Avenue, Futian District, 518040 Shenzhen, China.
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 2 of 19 PageID #: 2




                                  JURISDICTION AND VENUE

        3.      This is an action for infringement of the Patents-in-Suit arising under 35 U.S.C. §§

271(a)-(b), 281, and 284 - 85. This Court has subject matter jurisdiction over this action under 28

U.S.C. §1331 and §1338(a).

        4.      Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b). On

information and belief, Defendant has transacted business in this district, and has committed acts

of patent infringement in this district.

        5.      Upon information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, because,

inter alia, (i) OnePlus has done and continues to do business in Texas; and (ii) OnePlus has

committed and continues to commit acts of patent infringement in the State of Texas, including

making, using, offering to sell, and/or selling accused products in Texas, and/or importing accused

products into Texas, including by Internet sales and sales via retail and wholesale stores, inducing

others to commit acts of patent infringement in Texas, and/or committing a least a portion of any

other infringements alleged herein. In addition, or in the alternative, this Court has personal

jurisdiction over OnePlus pursuant to Fed. R. Civ. P. 4(k)(2).

                                   U.S. PATENT NO. 7,350,078

        1.      On March 25, 2008, United States Patent No. 7,350,078 (the “’078 patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention entitled

“User Selection of Computer Login.” A true and correct copy of the ’078 patent is attached hereto

as Exhibit A.

        2.      Gary Odom is the inventor of the ’078 patent.
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 3 of 19 PageID #: 3




          3.    Plaintiff is the owner by assignment of the ’078 Patent with all rights in and to that

patent.

          4.    Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                   U.S. PATENT NO. 7,725,725

          5.    On May 25, 2010, United States Patent No. 7,725,725 (the “’725 patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“User-Selectable Signatures.” A true and correct copy of the ’725 patent is attached hereto as

Exhibit B.

          6.    Gary Odom is the inventor of the ’725 patent.

          7.    Plaintiff is the owner by assignment of the ’725 Patent with all rights in and to that

patent.

          8.    Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                       U.S. PATENT NO. 8,429,415

          9.    On April 23, 2013, United States Patent No. 8,429,415 (the “’415 patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“User-Selectable Signatures.” A true and correct copy of the ’415 patent is attached hereto as

Exhibit C.

          10.   Gary Odom is the inventor of the ’415 patent.

          11.   Plaintiff is the owner by assignment of the ’415 Patent with all rights in and to that

patent.
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 4 of 19 PageID #: 4




        12.     Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 7,350,078

        13.     Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

computing devices with user-selectable signatures which infringe the ’078 Patent, shown in

Exhibit A-1.

        14.     Upon information and belief, Defendant, its resellers, and end-user customers, have

been and is now infringing claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent in the State of Texas,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries using computing devices with user-selectable signatures, i.e., OnePlus 3

and OnePlus 3T (the “Accused Instrumentalities”), covered by one or more claims of the ’078

Patent to the injury of Plaintiff. Defendant, its resellers, and end-user customers, are directly

infringing, literally infringing, and/or infringing the ’078 Patent under the doctrine of equivalents.

Defendant is thus liable for direct infringement of the ’078 Patent pursuant to 35 U.S.C. § 271(a).

        15.     For example, the use of the Accused Instrumentalities by Defendant, its resellers,

or end-user customers, directly infringes claim 1 of the ’078 and performs a method for creating a

signature for subsequent authentication (i.e., they create signatures in the form of a pattern, a PIN,

a password, or a fingerprint that are used for subsequent authentication) comprising: indicating to

a user commencement of signature input recording (i.e., they request user input to begin recording

a signature); recording user input signals by type (i.e., a pin, unlock pattern, or password is

recorded) from at least one user-selected device among a plurality of selectable user input devices

(i.e., a touch screen that built into the device), wherein a signal comprises a set of related software-

recognizable data of the same type received from at least one input device (i.e., the recorded data
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 5 of 19 PageID #: 5




is recognized as a type of data, such as a finger print, an unlock pattern, pin recognition, or

password data), and wherein at least one user-selectable input device affords recording a plurality

of signal types (i.e., the touch screen (user-selectable input device) is used to record a password,

PIN, or pattern (a plurality of signal types)), and wherein a signal type comprises a category,

among a plurality of possible categories (i.e., fingerprint input, unlock pattern input, pin input, or

password input), of measurable variable input associated with at least one user-selectable input

device (i.e., the input such as fingerprint, unlock pattern, pin, or password contain measurable

variations associated with the input device); terminating said recording; creating a signature based

at least in part upon said recording; and storing said signature. See Ex. A-1, Figs. 1-9.

       16.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 2 of the ’078 Patent. They perform the method of claim 1,

wherein said recording comprises signals from a plurality of user-selected devices (e.g., it records

multiple signals including fingerprint, pin, password, or unlock pattern signals). See Ex. A-1, Figs.

1-9.

       17.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 3 of the ’078 Patent. They perform the method of claim 1,

further comprising receiving user selection of at least one signal type from a plurality of signal

types associated with at least one user input device (i.e., the user selects the type of input signal

including fingerprint, screen unlock, password, or pin). See Ex. A-1, Figs. 1-9.

       18.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 5 of the ’078 Patent. They perform the method of claim 1,

further comprising comparing a subsequent signature submission to said recording, and accepting

said comparison within a predetermined degree of inexactness (e.g., variations in received
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 6 of 19 PageID #: 6




fingerprint data, screen unlock data, pin, or password data are compared and accepted if within a

certain tolerance), thereby authenticating said subsequent signature (i.e., if the received data is

within the allowed tolerance, the signature is accepted and the user is authenticated). See Ex. A-1,

Figs. 1-9.

       19.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 8 of the ’078 Patent. They perform the method of claim 1,

further comprising editing said recording (e.g., the recorded data may be edited such as changing

the pin, password, screen unlock or adding or removing fingerprint data); wherein said signature

is not entirely comprised of text-character codes (e.g., screen unlock patterns). See Ex. A-1, Figs.

1-9.

       20.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 9 of the ’078 Patent. They perform a computer-implemented

method for creating a signature for subsequent authentication (i.e., creating a signature for

subsequent authentication by allowing the creation of signatures in the form of a pattern, a PIN, a

password, or with fingerprint that are used for subsequent authentication) comprising; receiving

user selection of at least one signal type among a plurality of selectable signal types (e.g., they

display a menu that presents users with a choice of various screen lock modes (signal types) to

unlock the product such as fingerprint, screen unlock pattern, PIN, or password); recording input

data of at least one signal type from at least one user-selected input device among a plurality of

selectable user input devices (e.g., a fingerprint scanner, screen image, 10 digit keypad, or

keyboard is used as an input device and the corresponding input signals are recorded); wherein a

signal types comprises a category among a plurality of possible categories (i.e., fingerprint input,

unlock pattern input, pin input, or password input), of measurable carriable input associated with
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 7 of 19 PageID #: 7




at least one user-selectable input device (i.e., the input such as fingerprint, unlock pattern, pin, or

password contain measurable variations associated with the input device); and wherein at least one

user-selectable input device afford recording a plurality of signal types (i.e., the touch screen (user-

selectable input device) is used to record a password, PIN, or pattern (a plurality of signal types));

and creating a signature comprising at least in part a portion of said input data of said user-selected

signal types; and storing said signature (e.g., once the fingerprint signature is complete, the

fingerprint signature data is stored). See Ex. A-1, Figs. 1-9.

        21.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 10 of the ’078 Patent. They perform the method of claim 9,

wherein said recording comprises a plurality of user-selected devices (e.g., the signature records

input from a plurality of input devices selected by the user, including a pin pad, keyboard, or

fingerprint scanner). See Ex. A-1, Figs. 1-9.

        22.     As a result of Defendant’s infringement of the ’078 Patent, Plaintiff has suffered

monetary damages and is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

this Court.

        23.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’078 Patent, Plaintiff will be greatly and irreparably harmed.
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 8 of 19 PageID #: 8




                                  COUNT II
                INDUCED INFRINGEMENT OF U.S. PATENT NO. 7,350,078

          24.   Upon information and belief, Defendant is now inducing the infringement by its

resellers and end-use customers of claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent in the State of

Texas, in this Judicial District, and elsewhere in the United States, by, among other things, directly

or through intermediaries, inducing its resellers and end-user customers to use the Accused

Instrumentalities in its customary manner which, as shown above, infringes claims 1, 2, 3, 5, 8, 9,

and 10 of the ’078 Patent to the injury of Plaintiff. Defendant’s resellers and end-use customers

are directly infringing, literally infringing, and/or infringing the ’078 Patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ’078 Patent pursuant to 35 U.S.C. §

271(b).

          25.   Defendant received actual notice of the ’078 Patent at least as early as the date of

the filing of this Complaint.

          26.   Defendant’s affirmative act of providing instruction manuals, advertisement of the

infringing features, and support for the Accused Instrumentalities induces Defendant’s resellers

and end users to use the Accused Instrumentalities in its normal and customary way to directly

infringe claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent.

          27.   As of the filing of this complaint, Defendant’s continued making, selling, and/or

offering for sale the Accused Instrumentalities and providing instruction manuals, advertisement

of the infringing features, and support for the Accused Instrumentalities demonstrates Defendant’s

specific intent that its resellers and end-users directly infringe claims 1, 2, 3, 5, 8, 9, and 10 of the

’078 Patent. Defendant is aware that such actions would induce actual infringement since at least

the filing of this Complaint. Furthermore, Defendant remains aware that these normal and

customary activities would infringe the ’078 Patent.
 Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 9 of 19 PageID #: 9




       28.     For example, in connection with the sale and/or offering for sale of the Accused

Instrumentalities, Defendant provides manuals and support to resellers and end-use customers

regarding the use and operation of the Accused Instrumentalities. Specifically, Defendant provides

manuals and support through its website https://www.oneplus.com/support?from=head. When

end-users follow such instructions and support, they directly infringe the ’078 Patent. Defendant

knows or should know that by providing such instructs and support, resellers and end-use

customers follow these instructions and support and directly infringe the ’078 Patent.

       29.     Accordingly, Defendant continues to perform acts that induce actual infringement,

with the knowledge of the ’078 Patent and with the knowledge or willful blindness to the fact that

the induced acts would constitute infringement.

       30.     As a result of Defendant’s infringement, either directly or through inducement, of

the ’078 Patent, Plaintiff has suffered monetary damages and is entitled to a money judgment in

an amount adequate to compensate for Defendant’s direct infringement from June 15, 2016 and

for any continuing acts of direct or induced infringement from the date of filing of this complaint,

but in no event less than a reasonable royalty for the use made of the invention by Defendant and

the use made by those Defendant induced to use the invention, together with interest and costs as

fixed by the court, and Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court.

       31.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’078 Patent, Plaintiff will be greatly and irreparably harmed.
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 10 of 19 PageID #: 10




                                             COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 7,725,725

        32.     Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

devices that practice a computer-implemented process which infringe the ’725 Patent, shown in

Exhibit B-1.

        33.     Upon information and belief, Defendant has been and is now infringing claims 1,

2, and 4 of the ’725 Patent in the State of Texas, in this judicial district, and elsewhere in the United

States, by, among other things, directly or through intermediaries, using computing devices with

user-selectable signatures, i.e., the Accused Instrumentalities, covered by one or more claims of

the ’725 Patent to the injury of Plaintiff. Defendant is directly infringing, literally infringing,

and/or infringing the ’725 Patent under the doctrine of equivalents. Defendant is thus liable for

direct infringement of the ’725 Patent pursuant to 35 U.S.C. § 271(a).

        34.     For example, the use of the Accused Instrumentalities by Defendant, its resellers,

or end-user customers, directly infringe 1 of the ’725 Patent and performs a computer-implemented

process comprising; commencing signature input recording (i.e., it displays a menu that presents

users with a choice of various screen lock modes (signal types) to unlock the product); recording

user input signals by type (i.e., a pin, unlock pattern, or password is recorded) from at least one

user-selected device among a plurality of selectable user input devices connected to a single

computer (i.e., both a touch screen and fingerprint sensor that are built into the device); wherein a

signal comprises a set of related software-recognizable data of the same type received from at least

one input device (i.e., the recorded data is recognized as a type of data, such as a fingerprint, unlock

pattern, pin recognition, or password data); wherein a signal type comprises a category (i.e.,

fingerprint input, unlock pattern input, pin input, or password input) of measurable variable input

associated with at least one user-selectable input device (i.e., the input such as fingerprint, unlock
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 11 of 19 PageID #: 11




pattern, pin, or password contain measurable variations associated with the input device), and

wherein at least one user-selectable input device affords recording a plurality of signal types (i.e.,

the touch screen (user-selectable input device) is used to record a password, PIN, or pattern (a

plurality of signal types)); terminating said recording; storing at least a portion of said recording;

creating a signature using said stored recorded user input signals from a plurality of categories of

measurable variable input (i.e., if the pattern signal type was selected, the device will create a

signature using the data received from the touchscreen input device); and storing said signature

See Ex. B-1, Figs. 1-10.

       35.       The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 2 of the ’725 Patent. They perform the method of claim 1,

wherein said recording comprises signals from a plurality of user-selected devices (e.g., they

record multiple signals including fingerprint, pin, password, or unlock pattern signals). See Ex. B-

1, Figs. 1-10.

       36.       The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 4 of the ’725 Patent. They perform the method of claim 1,

wherein comparing a subsequent signature submission to at least a portion of said recording; and

accepting said comparison within a predetermined degree of inexactness (e.g., variations in

received fingerprint data, screen unlock data, pin, or password data are compared and accepted if

within a certain tolerance); thereby authenticating said subsequent signature (i.e., if the received

data is within the allowed tolerance, the signature is accepted and the user is authenticated). See

Ex. B-1, Figs. 1-10.

       37.       As a result of Defendant’s infringement of the ’725 Patent, Plaintiff has suffered

monetary damages and is entitled to a money judgment in an amount adequate to compensate for
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 12 of 19 PageID #: 12




Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

this Court.

                                COUNT IV
               INDUCED INFRINGEMENT OF U.S. PATENT NO. 7,725,725

        38.     Upon information and belief, Defendant is now inducing the infringement by its

resellers and end-use customers of claims 1, 2, and 4 of the ’725 Patent in the State of Texas, in

this Judicial District, and elsewhere in the United States, by, among other things, directly or

through intermediaries, inducing its resellers and end-user customers to use the Accused

Instrumentalities in its customary manner which, as shown above, infringes claims 1, 2, and 4 of

the ’725 Patent to the injury of Plaintiff. Defendant’s resellers and end-use customers are directly

infringing, literally infringing, and/or infringing the ’725 Patent under the doctrine of equivalents.

Defendant is thus liable for infringement of the ’725 Patent pursuant to 35 U.S.C. § 271(b).

        39.     Defendant received actual notice of the ’725 Patent at least as early as the date of

the filing of this Complaint.

        40.     Defendant’s affirmative act of providing instruction manuals, advertisement of the

infringing features, and support for the Accused Instrumentalities induces Defendant’s resellers

and end users to use the Accused Instrumentalities in its normal and customary way to directly

infringe claims 1, 2, and 4 of the ’725 Patent.

        41.     As of the filing of this complaint, Defendant’s continued making, selling, and/or

offering for sale the Accused Instrumentalities and providing instruction manuals, advertisement

of the infringing features, and support for the Accused Instrumentalities demonstrates Defendant’s

specific intent that its resellers and end-users directly infringe claims 1, 2, and 4 of the ’725 Patent.
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 13 of 19 PageID #: 13




Defendant is aware that such actions would induce actual infringement since at least the filing of

this Complaint. Furthermore, Defendant remains aware that these normal and customary activities

would infringe the ’725 Patent.

       42.     For example, in connection with the sale and/or offering for sale of the Accused

Instrumentalities, Defendant provides manuals and support to resellers and end-use customers

regarding the use and operation of the Accused Instrumentalities. Specifically, Defendant provides

manuals and support through its website, https://www.oneplus.com/support?from=head. When

end-users follow such instructions and support, they directly infringe the ’725 Patent. Defendant

knows or should know that by providing such instructs and support, resellers and end-use

customers follow these instructions and support and directly infringe the ’725 Patent.

       43.     Accordingly, Defendant continues to perform acts that induce actual infringement,

with the knowledge of the ’725 Patent and with the knowledge or willful blindness to the fact that

the induced acts would constitute infringement.

       44.     As a result of Defendant’s infringement, either directly or through inducement, of

the ’725 Patent, Plaintiff has suffered monetary damages and is entitled to a money judgment in

an amount adequate to compensate for Defendant’s direct infringement from June 15, 2016 and

for any continuing acts of direct or induced infringement from the date of filing of this complaint,

but in no event less than a reasonable royalty for the use made of the invention by Defendant and

the use made by those Defendant induced to use the invention, together with interest and costs as

fixed by the court, and Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court.
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 14 of 19 PageID #: 14




        45.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’725 Patent, Plaintiff will be greatly and irreparably harmed.

                                    COUNT V
                      INFRINGEMENT OF U.S. PATENT NO. 8,429,415

        46.     Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

navigation devices and software which infringe the ’415 Patent, shown in Exhibit C-1.

        47.     Upon information and belief, Defendant has been and is now infringing claims 1,

2, 4, 5, 8, 11, and 13 of the ’415 Patent in the State of Texas, in this judicial district, and elsewhere

in the United States, by, among other things, directly or through intermediaries, making, using,

selling, and/or offering for sale computing devices with user-selectable signatures, i.e., the

Accused Instrumentalities, covered by one or more claims of the ’415 Patent to the injury of

Plaintiff. Defendant is directly infringing, literally infringing, and/or infringing the ’415 Patent

under the doctrine of equivalents. Defendant is thus liable for direct infringement of the ’415

Patent pursuant to 35 U.S.C. § 271(a).

        48.     The Accused Instrumentalities infringe claim 1 of the ’415 Patent. They are a

computing device (e.g., OnePlus phone with Qualcomm processor) which provides secured access

(i.e., through the unlock screen features such as pattern, PIN, and password), the computing

devices comprising: a program memory; a data storage memory (i.e., internal and external

memory); first and second input devices both of which are part of the computing device (i.e., both

a touch screen and a fingerprint sensor that are built into the device) and are selectable by a user

via the computing device to allow the user to generate a reference signature that can be compared

to a future submitted signature for authentication purposes to allow it to be determined whether

access to the computing device should be granted based on the user selection (i.e., a comparison
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 15 of 19 PageID #: 15




is made between the stored signature data and the future signature data and access is granted or

denied depending on whether the reference matches the future signature), wherein at least one of

the first and second user selectable input devices is of a type of input device other than a keyboard

(i.e., these input devices are selectable through the lock screen menu when a user selects their

desired security option. The fingerprint sensor is not a keyboard.); a processor operatively

interfaced with the program memory, the data storage memory, and the first and second user

selectable input device (e.g., OnePlus phone with Qualcomm processor, program memory, data

storage memory, and first and second user selectable input devices built into the product); a first

set of instructions stored in the program memory that, when executed by the processor, allow a

user to select at least one signal type (i.e., the Accused Instrumentalities display a menu that

presents users with a choice of various modes (signal types) to unlock the product such as

fingerprint, unlock pattern, PIN, or password), among at least two different user selectable signal

types, to be received and stored in the memory (e.g., internal storage), the at least two different

signal types being associated with the first or second selectable input devices (i.e., each selectable

signal type is associated with either the touch screen or the fingerprint scanner.); a second set of

instructions stored in the memory that are adapted to be executed after the first set of instructions

has been executed, the second set of instructions, when executed by the processor, causing (a)

input data of at least one signal type from the user selected one of the first and second input devices

to be generated and then recorded in the data storage memory (i.e., when prompted, a user

generates input data for the selected signal type and the Accused Instrumentalities record and store

the input data in data storage memory); (b) a reference signature to be created which comprises in

part at least a portion of the input data recorded in the data storage memory (i.e., the Accused

Instrumentalities create a signature using at least a portion of the input data previously recorded
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 16 of 19 PageID #: 16




and stored. For example, if a user had input the pattern shown below, the portion of the input data

used to create the signature would be the numbers correlating to the pattern created), and (c) the

reference signature to be stored in the data storage memory (i.e., the stored signature is later used

to authenticate a user during subsequent unlock attempts); and a third set of instructions stored in

the program memory that are adapted to be executed after both the first and second sets of

instructions have been executed, the third set of instructions, when executed by the processor,

retrieving the reference signature from the data storage memory and comparing it to a subsequent

signature submission signal to allow a determination to be made as to whether or not access to the

computing device should be granted (i.e., after a screen lock function has been set up, the Accused

Instrumentalities will prompt a user to input a signature to unlock the phone and not allow access

to the device should the input signature not match the reference signature. For example, if the

Pattern screen lock function was used, the user must input the same pattern that has been previously

recorded to unlock the device. If the incorrect signature is given, the phone will not unlock). See

Ex. C-1, Figs. 1-12.

       49.     The Accused Instrumentalities infringe claim 2 of the ’415 Patent. They are the

computing devices of claim 1, wherein the computing device comprises a computer (i.e., mobile

device). See Ex. C-1, Figs. 1-12.

       50.     The Accused Instrumentalities infringe claim 4 of the ’415 Patent. They are the

computing devices of claim 1, wherein the computing devices are hand-held computing devices

(i.e., mobile device). See Ex. C-1, Figs. 1-12.

       51.     The Accused Instrumentalities infringe claim 5 of the ’415 Patent. They are the

computing devices of claim 1, wherein the determination is made by accepting the comparison
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 17 of 19 PageID #: 17




within a designated tolerance of inexactness, thereby authenticating the subsequent signature. See

Ex. C-1, Figs. 1-12.

       52.     The Accused Instrumentalities infringe claim 8 of the ’415 Patent. They are the

computing devices of claim 1, wherein at least one of the first and second input devices comprises

a keyboard. See Ex. C-1, Figs. 1-12.

       53.     The Accused Instrumentalities infringe claim 11 of the ’415 Patent. They are the

computing devices of claim 1, wherein the reference signature stored in the date storage memory

does not entirely comprise text-character codes. See Ex. C-1, Figs. 1-12.

       54.     The Accused Instrumentalities infringe claims 13 of the ’415 Patent. They are the

computing devices of claim 1, wherein the signal type comprises a category, among at least two

different possible categories, of measurable variable input with at least one of the first and second

user selectable input devices. See Ex. C-1, Figs. 1-12.

       55.     As a result of Defendant’s infringement of the ’415 Patent, Plaintiff has suffered

monetary damages and is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

this Court.

       56.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’415 Patent, Plaintiff will be greatly and irreparably harmed.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter:
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 18 of 19 PageID #: 18




        1.     A judgment in favor of Plaintiff that Defendant has infringed and induced others to

infringe the Patents-in-Suit;

        2.     a permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

active concert therewith from infringement, inducing the infringement of, or contributing to the

infringement of the Patents-in-Suit, or such other equitable relief the Court determines is

warranted;

        3.     a judgment and order requiring Defendant pay to Plaintiff its damages, costs,

expenses, and prejudgment and post-judgment interest for Defendant’s infringement of the

Patents-in-Suit as provided under 35 U.S.C. § 284, and an accounting of ongoing post-judgment

infringement; and

        4.     any and all other relief, at law or equity, to which Plaintiff may show itself to be

entitled.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

        DATED April 12, 2020.                         Respectfully submitted,

                                                      By: /s/ Neal Massand
                                                      Neal G. Massand
                                                      Texas Bar No. 24039038
                                                      nmassand@nilawfirm.com
                                                      Timothy T. Wang
                                                      Texas Bar No. 24067927
                                                      twang@nilawfirm.com
                                                      Stevenson Moore V
                                                      Texas Bar No. 24076573
                                                      smoore@nilawfirm.com

                                                      Ni, Wang & Massand, PLLC
Case 2:20-cv-00105-JRG Document 1 Filed 04/12/20 Page 19 of 19 PageID #: 19




                                        8140 Walnut Hill Ln., Ste. 500
                                        Dallas, TX 75231
                                        Tel: (972) 331-4600
                                        Fax: (972) 314-0900

                                        ATTORNEY FOR PLAINTIFF
                                        ALTPASS LLC
